Application For Rehearing.
Per Curiam.
Appellee filed an application for rehearing on the ground that this court failed to consider the fact that the power of attorney under which the land was sold only authorized the attorney in fact, Arthur Steenburg, to sell any interest Alfred C. Steenburg owned in Township 11, Ranges 21 and 22 East in Alachua County, Florida. The power of attorney was made a part of the bill. There is nothing in the record to show that Alfred C. Steenburg did not own 3,500 acres in Township 11, Ranges 21 and 22 East. Moreover this question was not presented by demurrer to the bill, nor by the brief of appellant filed here, nor by his oral argument presented here when the case was heard. The application for rehearing is denied.
All concur.